PER CURIAM.
Marcial M. Pingol seeks review of the final decision of the Merit Systems Protection Board (“Board”) affirming the reconsideration decision of the Office of Personnel Management (“OPM”) denying Mr. Pingol’s application for a retirement annuity under the Civil Service Retirement Act (“CSRA”). Pingol v. Office of Pers. Mgmt., 86 M.S.P.R. 337 (2000). We affirm.
I
Mr. Pingol was employed continuously by the United States Air Force from June 8, 1964, until November 26, 1991, in civilian, excepted service positions at Clark Air Force Base in the Republic of the Philippines. Upon his retirement, he sought a retirement annuity under the CSRA. OPM initially considered Mr. Pingol to qualify for a retirement annuity, and accordingly it paid benefits in the amount of $3,259.33 to Mr. Pingol. Upon further review of his employment records, however, OPM determined that none of the positions occupied by Mr. Pingol during his long federal government employment are covered by the Civil Service Retirement System (“CSRS”). Therefore, Mr. Pingol is not entitled to receive a retirement annuity under the CSRS. In its reconsideration decision, OPM notified Mr. Pingol that it would not attempt to collect the $3,259.33 that had been erroneously paid to him. Mr. Pingol appealed the denial of his retirement annuity application to the Board.
The Board, in a decision that carefully explains the statutory requirements for entitlement to a retirement annuity under the CSRS, concluded that OPM is correct in stating that none of Mr. Pingol’s service qualifies for a retirement annuity. The Board therefore affirmed OPM’s reconsideration decision, and Mr. Pingol then petitioned this court for review of the Board’s final decision.
II
We must affirm the Board’s final decision unless it is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law. 5 U.S.C. § 7703(c) (1994). The Board’s final decision correctly states the applicable law. Because Mr. Pingol has never served in a position covered by the CSRS, he is not entitled to a retirement annuity under the CSRS. We note that OPM has relinquished any right it may have had to seek reimbursement from Mr. Pingol for the amounts erroneously paid to him. OPM therefore cannot seek reimbursement of these amounts. Because there is no error in the Board’s final decision, we affirm.